UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-55408 Ameritor Security Trust (Exact name of registrant as specified in charter) 4400 MacArthur Blvd NW, Suite 301, Washington, DC 20007 (Address of principal executive offices) (Zip code) Ameritor Financial Corporation 4400 MacArthur Blvd NW, Suite 301, Washington, DC 20007 (Name and address of agent for service) Registrant's telephone number, including area code: 202-625-6000 Date of fiscal year end: 06/30/2011 Date of reporting period: 06/30/2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. AMERITOR SECURITY TRUST ANNUAL REPORT June 30, 2011 Dear Shareholder: As of the fiscal year ended June 30, 2011 the Fund had shares 2,370,737.60 outstanding, and each share had an audited Net Asset Value (“NAV”) of $ 0.10. This NAV compares with an audited NAV of $0.12 at June 30, 2010 and an unaudited NAV of $0.13 per share at December 31, 2010. During the year ended June 30, 2011, Ameritor Financial Corp., the Fund’s Advisor, was responsible for management of the Fund’s portfolio. As portfolio manager, Ms. Carole Kinney has generally continued her investment strategy of using fundamental analysis to identify securities she believes are undervalued and which have the potential for capital appreciation, as well as those that have a history of paying dividends in ever increasing amounts. We believe that the yield afforded by these stocks works to offset, to a substantial degree, the market risk associated with volatility. The Fund’s portfolio of securities had an unrealized gain of $44,230 which equated to a market value 20.96% greater than the original cost. However, taking into account Fund expenses, which we must, the Fund was down 16.67%.This compares to a gain of 26.34% for the Russell 2000 Index, and a 21.95% gain for the S&P 500 Index, neither of which have expenses. During this period the market has been difficult to navigate due to the growing deficit, high unemployment and gridlock in Washington leading to uncertainty on the horizon. The Fund’s somewhat poor performance was largely the result of these factors. Our portfolio strengths and gains are attributable primarily to our exposure in oils, minerals and computers. Communications, e-commerce and banks have been lagging.We had neutral, or nearly neutral, performance in building products, medical and retail sectors. The market has started to firm, although not without a bit of a roller coaster ride. This current market weakness is based mainly upon investor sentiment regarding the prospects for slower-than-expected economic growth. However, we still believe the probability that the U.S. will slip into another recession is very small. The credit downgrade by Standard & Poors of the long-term Treasury bonds is not a significant concern, because the conditions that "caused" the downgrade are well-known, and have been in place for quite a while. A default would have been a truly significant event, but that situation has been avoided, and is highly unlikely to ever actually occur. In our opinion, we should maintain our current positions and strategy, since we believe the market downturn is nearly over. Our primary reason for taking this position is that there is no one, big catalyst overhanging the market that would cause a further significant collapse of equity values, like we saw in 2000 with the bursting of the technology bubble, or in 2008 with the near collapse of the banking system. These recent lower valuations are a reflection of investor fears of a possible recession, but our economic work puts a much higher probability on continued economic growth, albeit at a somewhat slower rate than we had previously forecast. The problems being experienced in the weaker European economies will not have a serious impact on our markets, and may actually be of some benefit as global funds flow from riskier European markets to more stable U.S. markets. So, we believe it is best to stay with our current strategy, remain invested and diversified, and let the market volatility play itself out. Valuations will recover over time, and risks of further deterioration in the near-term,although real, are fairly low. As you no doubt are aware, Congress and the regulatory agencies, primarily as the result of the Sarbanes/Oxley Act, have put extra expense burdens on all mutual funds.These expenses are unimportant to larger institutions from a percentage standpoint, but we smaller funds are subject to the same oversight rules while operating with a much smaller asset base.These expenses impact heavily on the Fund’s performance.We are making every effort to reduce our expenses and we will continue to do so in all respects.We also continue to explore avenues which may be available to increase the Fund’s assets which in turn would operate to reduce the overall expense ratio and increase the Fund’s performance. The performance data quoted represents past performance and investment return and principle value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost.Please remember that past performance does not guarantee future results and current performance may be higher or lower than the performance data quoted. Our thanks to our Board and our many shareholders for their support during our many years of operation. Very truly yours, Jerome Kinney President JK:md REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees and Shareholders of Ameritor Security Trust Fund Washington, D.C. We have audited the accompanying statement of assets and liabilities, including the schedule of portfolioinvestments, of Ameritor Security Trust Fund as of June 30, 2011 and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management.Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of June 30, 2011, by correspondence with the custodian.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Ameritor Security Trust Fund as of June 30, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended in conformity with auditing standards generally accepted in the United States of America. TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania August 26, 2011 Performance Graph The following graph provides a comparison of the change in the value of a$10,000 investment in the Fund and same investment in the S & P 500 Index for each fiscal year from June 30, 2001 to June 30, 2011. * Past performance is not predictive of future performance. ** S & P 500 Index is adjusted to reflect the reinvestment of dividends. Returns reflect reinvestment of dividends and capital gains distributions. The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares. Indices do not incur expenses and are not available for investment. AMERITOR SECURITY TRUST FUND SCHEDULE OF PORTFOLIO INVESTMENTS June 30, 2011 Number Market of Shares Description Value COMMON STOCKS 106.73% AEROSPACE 3.74% United Technologies, Corp. BANKS 3.40% HSBC Holdings PLC - ADR Bank of America, Corp. 20 Citigroup, Inc. BEVERAGES 1.49% 50 Pepsico, Inc. BUILDING PRODUCTS 0.77% 50 Home Depot, Inc. CABLE TV 1.07% Comcast, Corp. CELLULAR TELCOM 2.79% Verizon Communications Alcatel Lucent ADR * COAL 4.90% Alliance Resource, LP. COMMUNICATIONS 0.66% Cisco Systems, Inc. 29 Nortel Networks, Corp. * 1 COMPUTERS & OFFICE EQUIPMENT 10.87% International Business Machines, Corp. E-COMMERCE 0.89% Nutrisystem, Inc. AMERITOR SECURITY TRUST FUND SCHEDULE OF PORTFOLIO INVESTMENTS (continued) June 30, 2011 Number Market of Shares Description Value COMMON STOCKS (continued) ELECTRIC/POWER 1.12% 50 Consolidated Edison, Inc. ELECTRONIC COMPUTERS 27.65% Apple, Inc. * Dell, Inc. * FINANCE 0.85% Western Union, Co. MACHINERY 4.64% Flowserve, Corp. MANUFACTURING 5.23% Honeywell International, Inc. Ingersoll Rand, Co. Ltd. CL-A General Electric, Co. MEDICAL 11.15% Johnson & Johnson Amgen, Inc. * Medtronic, Inc. Novartis AG - ADR 50 Wellpoint, Inc. METALS 3.24% Freeport McMoran Copper Alcoa, Inc. MINERALS 3.21% Northern Dynasty Minerals * AMERITOR SECURITY TRUST FUND SCHEDULE OF PORTFOLIO INVESTMENTS (continued) June 30, 2011 Number Market of Shares Description Value COMMON STOCKS (continued) OFFICE SUPPLIES 0.67% Staples, Inc. OIL & GAS 12.85% Schlumberger, Ltd. Occidental Petroleum, Corp. Canadian Natural Resources Halliburton, Co. OIL & GAS 1.67% Nabors Industries, Ltd. * 50 Chesapeake Energy, Corp. RETAIL 2.91% 50 Walmart Stores, Inc. Walgreen, Co. SAVINGS & LOAN 0.02% Washington Mutual, Inc. 58 SEMICONDUCTORS 0.94% Intel, Corp. Total Common Stock (Cost $208,430) SHORT TERM INVESTMENTS 1.09% Wells Fargo Institutional Money Market Fund (Cost $2,573) TOTAL INVESTMENTS (Cost: $211,003)** 107.82% $ 255,233 Other Net Assets -7.82% NET ASSETS 100.00% *Non-income producing **Cost for Federal income tax purposes is $211,032 and net unrealized appreciation consists of: Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation See Notes to Financial Statements AMERITOR SECURITY TRUST FUND STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 ASSETS Investments at value (identified cost of $211,003) (Notes 1 & 4) $ Cash 12 Due from affiliates 5 Dividends receivable Prepaid insurance Total assets LIABILITIES Payable to affiliates Other accrued expenses Total liabilities NET ASSETS $ NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE ($236,726/2,370,738 shares outstanding) $ COMPONENTS OF NET ASSETS At June 30, 2011, there was an unlimited amount of no par value shares of beneficial interest and the components of net assets are (Note 1): Paid-in capital $ Accumulated net realized losses on investments ) Net unrealized appreciation of investments Net assets $ See Notes to Financial Statements AMERITOR SECURITY TRUST FUND STATEMENT OF OPERATIONS YEAR ENDED JUNE 30, 2011 INVESTMENT INCOME Dividends (net of foreign withholding of $43) $ Interest 26 EXPENSES Administrative services (Note 2) $ Legal and audit fees Transfer agent fees (Note 2) Accounting fees Investment advisory fees (Note 2) Custody fees Directors Miscellaneous Total expenses Net Investment Loss ) NET REALIZED AND UNREALIZED GAINS/LOSSES ON INVESTMENTS: Net realized loss on investments ) Net increase in unrealized appreciation on investments Net gain on investments Net decrease in net assets resulting from operations $ ) See Notes to Financial Statements AMERITOR SECURITY TRUST FUND STATEMENTS OF CHANGES IN NET ASSETS Year ended Year ended June 30, 2011 June 30, 2010 OPERATIONS Net investment loss $ ) $ ) Net realized loss on investments ) ) Change in unrealized appreciation/(depreciation) of investments Net decrease in net assets resulting from operations ) ) CAPITAL SHARE TRANSACTIONS (NOTE 3) Net decrease in net assets resulting from capital share transactions ) ) Net decrease in net assets ) ) Net assets at beginning of year NET ASSETS at the end of the year $ $ See Notes to Financial Statements AMERITOR SECURITY TRUST FUND FINANCIAL HIGHLIGHTS FOR A SHARE OUTSTANDING THROUGHOUT THE YEAR Year Ended Year Ended Year ended Year ended Year ended June 30 2011 June 30 2010 June 30 2009 June 30 2008 June 30 2007 Per Share Operating Performance Net asset value, beginning of year $ Income from investment operations- Net investment (loss) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) Net asset value, end of year $ Total Return %) %) %) %) %) Ratios/Supplemental Data Net assets, end of year (000's) $ Ratio to average net assets Expense ratio % Net loss %) %) %) %) %) Portfolio turnover rate 0
